Mr. Presiding Justice Barnes delivered the opinion of the court. Abstract of the Decision. 1. Execution—when order to appear in supplementary proceedings must be obeyed. Unless there is an entire absence of jurisdiction in commanding a judgment debtor to appear in supplemental proceedings, the order must be obeyed. 2. Execution—when judgment debtor may not obtain vacation of order directing supplemental proceedings against him. A judgment debtor cannot obtain a vacation of an order directing supplemental proceedings against him by showing that the judgment or execution was irregular or erroneous.